DETAILED ACTION
This action is responsive to the Application filed on 10/25/2018. Claims 1-20 are pending in the case. Claims 1, 15, and 20 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Specification
The disclosure as originally filed is objected to for the following multiple reasons:
In [0024], the disclosure references “Network 128”, however FIG 1 shows “network 127” in lower right corner.
In [0074], the paragraph in its entirety is unclear and does not match the referenced figure:
As shown in FIG. 4, a supervisor computer 402 (analogous to computer 102 shown in FIG. 1) is coupled to a content server 452 (analogous to content server 152 shown in FIG. 1) and a client computer 456 (analogous to client computer 156 shown in FIG. 1) via a first supervisor/client network 401, which is neither connected to a supervisory/service resource network 403 (which connects the supervisor computer 402 to a service resource 454 (analogous to service resource 154 shown in FIG. 1)) nor a client/service resource network 405.
It is not precisely clear from the paragraph which of supervisor computer 402, content server 452, client computer 456, the phrase “which is neither connected to” should be applied to. Normal English parsing would apply the phrase to either the first element (i.e. supervisor computer 402) or the last element (i.e. a client computer 456).
The supervisory computer 402 is clearly shown as directly connected to supervisor/client network 401, supervisory/service resource network 403, a client/service resource network 405.
The client computer 456 is clearly shown as directly connected to supervisor/client network 401 and client service resource network 405.
Further, all elements in FIG 4 are shown to be connected, either directly or indirectly to all the other elements. 
Appropriate clarification is required. Applicant is reminded of the prohibition against new matter.
Throughout the disclosure, the terms “content analyzer” and “emotion classifier” are used inconsistently, such that it is not clear whether they are the same element, different and distinct elements, or one is comprised of the other. Further these inconsistencies cannot be easily determined to be different embodiments.
In some portions, these two elements appear to have the same input and generate the same output (e.g. take in content, determine a concept/emotion/sentiment/time tuple for that content; see e.g. [0002], abstract, original claim 1; [0083,0085]). In other portions, these elements appear to have different inputs and produce different outputs (see e.g. [0003] content analyzer generates T1, T2; while emotion classifier receives T2 and generates advanced emotion; see also [0034] "emotion classifier that combines emotion detection approaches with a novel emotion context" which appears to describe the entirety of the invention, thus input is content, output is emotion; [0044] "content analyzer 206 then analyzes the posted content in order to identify" tuple values; [0093] "the emotion classifier is based on manually created rules" for comparing the tuples after they have been generated, so cannot used for generating them).It is noted that in [0083], the emotion classifier is described as part of content analyzer 206 in FIG 2.
The neural network (e.g. NN 324, alternatively NN 424; see [0075]) is described as receiving (or being trained to receive) different inputs, such that there is some inconsistency in understanding how the neural network is trained and used. Further, these inconsistencies cannot be easily determined to be different embodiments (particularly with respect to NN 424).
[0071]… assume that input layer 303 receives context values from a posted document (see FIG. 2). If the output from output layer 307 is a vector that is predetermined to describe a certain emotion (e.g., irony)…
[0075] Supervisor computer 402 receives content from content server 452 (e.g., from multiple posters of content onto a social media website) and/or from client computer 456 (e.g., an individual poster of content, such as "User X" described above). Supervisor computer 402 generates the tuples described above for content (e.g., tuples that describe a concept, a sentiment, an emotion, and a time/date associated with the content) either using the content analyzer 206 shown in FIG. 2 or the NN 424 (analogous to NN 324 shown in FIG. 3). When using the NN 424, the NN 424 is trained to take terms from content in order to identify the initial tuples.
[0076] …the NN 424 is trained to take subsequent tuples (e.g., a first tuple that describe a concept, a sentiment, an emotion, and a time/date associated with a first content and a second tuple that describe a concept, a sentiment, an emotion, and a time/date associated with a second content that is created after the first content). The NN 424 has been trained (e.g., by adjusting weights, algorithms, connections, etc. between neurons) to recognize a new emotion in the second content that is not described in the second tuple.
Applicant’s assistance is required in identifying and correcting any other deficiencies in the disclosure discovered during prosecution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Claims 1, 15:
applying, by the supervisor computer, a content analyzer to the first piece of content in order to create a first concept/emotion/sentiment/time tuple for the first piece of content, wherein the first concept/emotion/sentiment/time tuple describes a concept, emotion, sentiment, and time reference for the first piece of content, wherein the concept identifies an entity that is referenced in a particular piece of content, wherein the emotion describes an emotion of an author of the particular piece of content, wherein the sentiment describes a sentiment of the author of the particular piece of content, and wherein the time reference identifies a time reference within statements from the particular piece of content;
applying, by the supervisor computer, the emotion classifier in order to create a second concept/emotion/sentiment/time tuple for the second piece of content, wherein the second concept/emotion/sentiment/time tuple describes a concept, emotion, sentiment, and time reference for the second piece of content;
The “content analyzer” and the “emotion classifier” limitations identified in claims 1 and 15 above are verbose statements for a “content analyzer (emotion classifier) that is applied to analyze content”, where only the result of the analysis are claimed, without any of the structure necessary to obtain that result.
Claim 20:

executing, by the one or more processors, a content analyzer on the content C1 to create a first concept/emotion/sentiment/time tuple T1 for content Cl, wherein the first concept/emotion/sentiment/time tuple T1 describes a concept, emotion, sentiment, and time reference for the content Cl, wherein the concept identifies an entity that is referenced in a particular piece of content, wherein the emotion describes an emotion of an author of the particular piece of content, wherein the sentiment describes a sentiment of the author of the particular piece of content, and wherein the time reference identifies a time reference within statements from the particular piece of content;
executing, by the one or more processors, the content analyzer to create a second concept/emotion/sentiment/time tuple T2 for the second piece of content C2;

The “content analyzer” of claim 20 is a verbose statement for a “content analyzer that is executed to analyze content” where only the result of the analysis are claimed, without any of the structure necessary to obtain that result. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This interpretation should preclude a rejection under 35 USC 101 as an “abstract idea”, particularly a sequence of mental steps which are merely being implemented on a computer by relying on the “content analyzer” of the disclosure and equivalents, thus excluding an interpretation of the “content analyzer” being a mental step performed by a person. 
Should Applicant disagree with the above analysis and present only a showing that the claim limitations recite sufficient structure, Applicant may wish to also provide argument that the sequence of operations are not merely a sequence of mental steps (e.g. a person can read two pieces of content (e.g. messages), analyze the pieces of content to determine characteristics, compare the characteristics, determine the second piece of content has some other emotion (e.g. sarcasm, irony), and cause some function or device to be enabled such that the other emotion is accommodated (e.g. send a follow-up message)) implemented on a generic computer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites … applying, by the supervisor computer, a content analyzer to the first piece of content in order to create a first concept/emotion/sentiment/time tuple for the first piece of content…, however the instant application fails to provide any structure and/or algorithms for the “content analyzer” which is intended to be a “computer-implemented functional claim limitation” as described in MPEP 2161.01. Note: 
… original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.). 
The descriptions in the instant application of “content analyzer” are generally only with the results that it generates/restatement of the claim language/how it is used without any implementation details (see [0002],[0003],[0044] content analyzer 206… [0050], [0083] … applies an emotion classifier (e.g., part of  the  content  analyzer 206   shown   in   FIG. 2)    in  order  to  create  a  first concept/emotion/sentiment/time tuple for the first piece of content; [00107,00110]).
At best, [0053] identifies the concept of a detector (The detectors in the content analyzer extract "Rival Football Team" (concept); a positive sentiment ("they deserved it"); a happy emotion (makes my day); and a time stamp of November 1, 20XX from the November 1, 20XX post), but there is not explanation of how the detectors distinguish a “rival” football team entity (e.g. name) from any other football team; how is it determined that “they deserved it” is a positive sentiment; or how is it determined that “makes my day” is a happy emotion.
At best [0059] explains that the content analyzer has an API (the content analyzer API determines a single concept (Rival Football Team); thus, two sentiments ("wrong" for the earlier win and "justified" for the current loss); two emotions ("devastated" for the earlier win and "makes my day" for the current loss); and two time references ("today" - November 1, 20XX, and "8 months ago" - e.g., March 20XX) are detected… but this similarly only identifies the result, without any explanation of how that result is obtained.
Further regarding claim 1, similar analysis may be performed for the limitation applying, by the supervisor computer, the emotion classifier in order to create a second concept/emotion/sentiment/time tuple for the second piece of content, wherein the second concept/emotion/sentiment/time tuple describes a concept, emotion, sentiment, and time reference for the second piece of content (see [0002],[0003],[0034],[0036],[0037],[0083],[0085],[0093] (for the analysis of tuples, not the generation of them) [00111] (for the analysis of tuples, not the generation of them).
Further regarding claim 1, the claim recites …activating, by the supervisor computer, a resource, wherein activation of the resource accommodates the advanced emotion… however the instant application fails to provide any structure and/or algorithms for the how the supervisor computer determines which resource can accommodate (meet the need of, provide a benefit for) the advanced emotion. 
At best, the disclosure provides some specific examples (e.g. [0078] activate one or more pumps in response to an “irony” posting about pumps working; [0079] turn on a network so that the user can receive a software patch when the user “hopes” the computer can be made faster; [0080] provide a GUI (FIG 5) so that the user can confirm they need a patch when the user “hopes” the computer can be made faster) and restatement of dependent claims (e.g. [0094-0097]), however none of these explain how the supervisor computer determines what resource to activate that will accommodate the determined advanced (new) emotion.
Regarding dependent claims 2-14, dependent claims necessarily inherit the deficiencies of the parent claim.
Regarding claim 15, the claim recites limitations similar to those in claim 1, and is rejected under similar rationale.
Regarding dependent claims 16-19, dependent claims necessarily inherit the deficiencies of the parent claim.
Regarding claim 20, the claim recites at least … executing, by the one or more processors, a content analyzer on the content C1 to create a first concept/emotion/sentiment/time tuple T1 for content Cl… activating, by the one or more processors, a resource, wherein activation of the resource accommodates the different advanced emotion El for content C2. These limitations are analogous to those recited in claim 1, therefor the claim is rejected under similar rationale.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15, and 20, as noted above, claim limitations reciting “content analyzer” and/or “emotion classifier” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see discussion in 112(a) rejection above). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claims 1 and 15, as previously noted the claim recites limitations with both “a content analyzer” and “the emotion classifier” which are applied to content in order to create concept/emotion/sentiment/time tuple. It is not clear as recited, nor as described, whether these are two different means to accomplish a similar result, or only one means should be used twice (once for each piece of content), or there is some other interpretation which should be applied.
Further regarding claims 1 and 15, the claim recites… determining, by the supervisor computer, that the emotion of the second piece of content is an advanced emotion that is not expressed by the first piece of content or the second piece of content… this is indefinite because it could be interpreted as “not expressed in either” or “expressed in one but not the other” (and could be met by determining that the determined emotions do not match).
Regarding dependent claims 2-14 and 16-19, dependent claims necessarily inherit the deficiencies of the respective parent claim.
EXAMINER NOTE
As discussed above, there is a great deal of uncertainty as to how the independent claims should be interpreted and considered in view of art. As noted in MPEP 2173.06 (with respect to practicing compact prosecution)
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Accordingly, no art rejection is provided below. A search has been performed based on significant guesses regarding how the claimed inventions are intended to operate and/or possible interpretations. Relevant references are provided on the attached PTO-892.
CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 20160072903 A1 establishes baseline emotion, detects difference of emotion based on social media post, determining what in content caused the difference
US 20170118079 A1 FIG 11 analyzes emotion and increases/decreases resources 
US 20140052842 A1 analyzes social media discussions for emotion to identify problems to solve
US 20170083506 A1 claim 1 determines "irony"
US 6622140 B1 distinguishes between "affect" and "emotion" of words (specific example of  "LOVE Barney" could actually be negative sentiment)
RAJADESINGAN et al. Sarcasm Detection on Twitter: A Behavioral Modeling Approach. WSDM’15, February 2–6, 2015, Shanghai, China. http://dx.doi.org/10.1145/2684822.2685316. 10 pages.
BOUAZIZI et al. A Pattern-Based Approach for Sarcasm Detection on Twitter. IEEE Access. Vol 4. © 2016 IEEE. DOI:10.1109/ACCESS.2016.2594194. 12 pages.
GHOSH et al. Magnets for Sarcasm: Making Sarcasm Detection Timely, Contextual and Very Personal. Proceedings of the 2017 Conference on Empirical Methods in Natural Language Processing, pages 482–491. Copenhagen, Denmark, September 7–11, 2017. 
© 2017 Association for Computational Linguistics.
JOSHI et al.  Automatic Sarcasm Detection: A Survey. ACM Comput. Surv. 50, 5, Article 73 (September 2017), 22 pages. https://doi.org/10.1145/3124420.
SALAS-ZARATE et al. Automatic detection of satire in Twitter: A psycholinguistic-based approach. Knowledge-Based Systems 128 (2017) 20–33. http://dx.doi.org/10.1016/j.knosys.2017.04.009.
RENDALKAR et al. Sarcasm Detection Of Online Comments Using Emotion Detection. Proceedings of the International Conference on Inventive Research in Computing Applications (ICIRCA 2018) IEEE Xplore Compliant Part Number: CFP18N67-ART; ISBN:978-1-5386-2456-2. 7 pages.
VAN HEE et al. We Usually Don’t Like Going to the Dentist: Using Common Sense to Detect Irony on Twitter. Computational Linguistics. Volume 44, Number 4. © 2018 Association for Computational Linguistics. doi:10.1162/coli_a_00337. 40 pages.
XIAO, Yi. Mixed emotions: unraveling the effects of positive and negative emotions expressed by organizations in crisis on social media. Dissertation submitted to Ghent University. 2018. 154 pages.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173